DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).

Claim(s) 13-15, 17 and 20-22 are rejected under pre-AIA  35 U.S.C. 102 (e) as being anticipated by Phadke. (US 2012/0081937).


Re Claims 13 and 22; Phadke discloses A photovoltaic array system and a method comprising: a first string of series-coupled photovoltaic modules (202), said first string being coupled to a first DC-to-DC converter (102), wherein the first DC-to-DC converter converts a DC output of the first string for output to a DC bus having DC rails (bus coupled to 112) (Fig. 2); 
a second string of series-coupled photovoltaic modules (204), said second string being coupled to a second DC-to-DC converter (104) (Fig. 2), 
wherein the second DC-to-DC converter (104) converts a DC output of the second string for output to the DC bus (bus in between 112 and 114) in parallel to the output of the first converter; (Fig. 2) and 
an inverter (106) coupled to the DC bus, said inverter converting the DC outputs of the first and second DC-to-DC converters to an AC output, (Fig. 2)
wherein the DC-to-DC converters (102, 104) maintain bus stability by a concerted autonomous current response of the DC-to-DC converters, each DC-to- DC converter autonomously derating its output linearly once a sensed voltage between the DC rails passes a pre-determined threshold, with the aggregate effect of controlling the DC bus voltage. (Par. 0037, 0038)

Re Claim 14; Phadke wherein the DC-to-DC converters provide maximum powerpoint tracking. (Par. 0031)

Re Claim 15; Phadke wherein the maximum powerpoint tracking for each string is independent of other strings. (Par. 0031)

Re Claim 17; Phadke wherein the number of modules in a string is optimized to provide a voltage output suitable for efficient conversion to a regulated voltage. (Par. 0035)

Re Claim 20; Phadke wherein the action of each DC-to-DC converter is independent of the other DC-to-DC converters. (Par. 0031)

Re Claim 21; Phadke wherein the DC bus comprises two conductors, the two conductors operating at substantially equal and opposite voltage with respect to neutral. (Fig. 2)

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim(s) 2-6, 8-12 are rejected under pre-AIA  35 U.S.C. 102 (e) as being anticipated by Phadke. (US 2012/0081937) in view of Matsui et al. (US 2010/0253148)

Re Claims 2, 5; Phadke discloses a photovoltaic combiner comprising a plurality of independent DC-DC converters (102, 104), each dc-dc converter accepting input from a string of photovoltaic modules (202, 204, Fig. 2, par. 0029), performing maximum power point tracking (MPPT) tracking,  (Fig. 2, par. 0031)

Phadke does not necessarily recite providing a regulated output to a common DC bus having DC rails.
However Matsui discloses a well-known approach of using a DC/DC converter 4 is controlled to output a voltage of 115 V to the DC bus line 10. Namely, when the voltage of the DC bus line 10 is lower than 115 V, it controls to increase power supply from the solar cell 3, and when the voltage of the DC bus line 10 is higher than 115 V, it controls to decrease power supply from the solar cell 3. In this operation, the DC/DC converter 4 controls to keep the voltage of the DC bus line 10 at 115 V. (Par 0077).
Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have relied on the well-known knowledge of regulating a bus voltage using the DC-DC converter motivated by the desire to provide adequate voltage to the load so that the load operates as intended by the manufacturer. 

Re Claim 3; Phadke discloses wherein each DC-to-DC converter autonomously derates it output linearly in response to a sensed voltage of the DC rails passes a pre-determined threshold. (Par. 0045, 0048, Fig. 5,)

Re Claim 4; Phadke discloses wherein bus stability is maintained by controlling a duty cycle of a pulse width modulated signal to a DC-to-DC converter switch. (Par. 0040)

Re Claim 6; Phadke discloses wherein the maximum powerpoint tracking for each string is independent of other strings. (Par. 0031)

Re Claim 8; Phadke wherein the number of modules in a string is optimized to provide a voltage output suitable for efficient conversion to a regulated voltage. (Par. 0035)

Re Claims 9 Phadke discloses Panel 202 may be a different type and/or size of panel than PV panel 204. In that event, the type and size of converters 102, 104 are preferably matched to the type and size of panels 202, 204, respectively. (Par.0035).
Phadke does not disclose wherein at least one string includes a number of modules such that a voltage of the string provided to its corresponding dc to dc converter is approximately 240V.
However The voltage output by solar cells is directly proportional to the number of series connected cells. Add more cells does further increase the total voltage produced by the cells.
It would be within the level of ordinary skill in the art to either: 1) increase or decrease number of cells provided to the panel in order to provide a converter input voltage sufficient to arrive at 240v or 380v output by the DC/DC converter; or 2) change the gain of the converter by the use of the boost and buck converters in order to meet the load requirement.
Secondly, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art 

Re Claim 10; Phadke discloses wherein each dc to dc converter provides a set collection voltage of approximately 380 V to the DC bus. (Par. 0035, 0045)

Re Claim 11; Phadke wherein the action of each DC-to-DC converter is independent of the other DC-to-DC converters. (Par. 0031)

Re Claim 12; Phadke wherein the DC bus comprises two conductors, the two conductors operating at substantially equal and opposite voltage with respect to neutral. (Fig. 2)

Claims 7 and 16, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Phadke in view of Matsui and further in view of Agamy et al (US 2012/0274139)

Re Claims 7 and 16; Phadke discloses Panel 202 may be a different type and/or size of panel than PV panel 204. In that event, the type and size of converters 102, 104 are preferably matched to the type and size of panels 202, 204, respectively. (Par.0035) 
Phadke does not disclose wherein at least one string comprises between 4 and 10 modules.
However Agamy discloses wherein at least one string comprises between 4 and 10 modules. (Fig. 3).
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention to have the at least one string comprises between 4 and 10 modules in order to provide adequate power to the load. 
Claims 18 and 19, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Phadke 

Re Claim 18; Phadke discloses Panel 202 may be a different type and/or size of panel than PV panel 204. In that event, the type and size of converters 102, 104 are preferably matched to the type and size of panels 202, 204, respectively. (Par.0035).
Phadke does not disclose wherein at least one string includes a number of modules such that a voltage of the string provided to its corresponding dc to dc converter is approximately 240V.
However The voltage output by solar cells is directly proportional to the number of series connected cells. Add more cells does further increase the total voltage produced by the cells.
It would be within the level of ordinary skill in the art to either: 1) increase or decrease number of cells provided to the panel in order to provide a converter input voltage sufficient to arrive at 240v or 380v output by the DC/DC converter; or 2) change the gain of the converter by the use of the boost and buck converters in order to meet the load requirement.
Secondly, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).)

Re Claim 19; Phadke discloses wherein each dc to dc converter provides a set collection voltage of approximately 380 V to the DC bus. (Par. 0035, 0045).

Response to Arguments
Applicant's arguments filed 01/15/2021 have been fully considered but they are not persuasive. Applicant argues that Phadke does not disclose wherein the DC-DC converter are adapted to maintain bus stability by a concerted autonomus current response of the DC-DC converter however, the inverter preferable configured to maintain the bus voltage as indicated in the cited text. 
However the examiner respectfully disagree. Phadke discloses that the DC-DC converter performs MPPT. MPPT will adjust its input voltage to harvest the maximum power from the solar array and then, it will transform it to supply the lower voltages required by the bus In other words, MPPT is able to convert the excess voltage into amperage. (regulating bus voltage)  MPPT converters the much higher voltages in the cables from the panels and then convert the excess voltage into additional amps, means that it harnesses as much of the power generated by the panel as possible. 
This explanation is supported by the additional supporting reference included in the 103 rejection namely Matsui. 
Thus granted the inverter is capable of performing the maintenance of bus stability, the DC-DC primarily performs such a feature automatically. 
 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449.  The examiner can normally be reached on Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







02/22/2021
Primary Examiner, Art Unit 2836